Citation Nr: 0019419	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  95-03 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for skin rash, to include 
penile lesions and pemphigus vulgaris, as a residual to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1969, to include a tour of duty in Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The appeal was docketed at the Board in 1995.


FINDING OF FACT

The claim for service connection for skin rash, to include 
penile lesions and pemphigus vulgaris, as a residual to 
exposure to Agent Orange, is not plausible.


CONCLUSION OF LAW

The claim for service connection for skin rash, to include 
penile lesions and pemphigus vulgaris, as a residual to 
exposure to Agent Orange, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claim for service connection for skin rash, to 
include penile lesions and pemphigus vulgaris, as a residual 
to exposure to Agent Orange, is whether he has presented 
evidence of a well-grounded claim, that is, one which is 
plausible and meritorious on its own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claim for service 
connection for skin rash, to include penile lesions and 
pemphigus vulgaris, as a residual to exposure to Agent 
Orange, is well grounded.

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded.  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998);  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The veteran asserts that he was seen in service for an 
allergic rash and a lump on his penis.  Even though he 
acknowledges that the foregoing problems "cleared after 
appropriate treatment", he asserts that they may have been 
early manifestations of his currently assessed pemphigus 
vulgaris which he, in any event, contends is traceable to 
having been exposed to Agent Orange during his tour of duty 
in Vietnam.  In this regard, service medical records reflect 
that the veteran presented in April 1967 with an allergic 
rash on his face and arm; the assessment was dermatitis, and 
the treatment included the application of a lotion.  In May 
1968, he was noted to have a lump on his penis; treatment 
included an antibiotic.  When he 
was examined for service separation purposes in January 1969, 
his skin was clinically evaluated as normal.  Subsequent to 
service, he was assessed (under VA and non-VA auspices) in 
the mid-1980's as having pemphigus vulgaris involving areas 
including his back, chest and abdomen.

As noted above, the veteran avers that his currently assessed 
pemphigus vulgaris is traceable to having been exposed to 
Agent Orange during his tour of duty in Vietnam.  The Board 
observes that a threshold requirement for service connection 
on the basis of exposure to Agent Orange is that any 
disability claimed be among those identified under the 
provisions of 38 U.S.C.A. § 1116 (West 1991) and 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e) (1999), as subject to presumptive 
(though rebuttable) service connection.  However, pemphigus 
vulgaris is not among the conditions included under the 
above-cited legislation as being potentially related to 
exposure to Agent Orange.  Further, while direct service 
connection for his assessed pemphigus vulgaris (the lone skin 
condition with which the veteran is presently assessed) might 
theoretically inhere pursuant to legislation including 
38 C.F.R. § 3.303(d) (1999), in accordance with Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994) and Hardin v. West, 11 
Vet. App. 74 (1998), there is no competent evidence relating 
the condition to service generally.  Neither the veteran nor 
his wife is competent to express a medical opinion regarding 
etiology of his current skin disease.  Under these 
circumstances, a plausible claim for service connection for 
skin rash, to include penile lesions (which are, in any 
event, apparently not currently shown) and pemphigus 
vulgaris, as a residual to exposure to Agent Orange, is not 
presented.  See Epps, supra.  Accordingly, such claim is not 
well grounded.  38 U.S.C.A. § 5107(a).  


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for skin rash, to include 
penile lesions and pemphigus vulgaris, as a residual to 
exposure to Agent Orange, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

